                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    JOSE VILLA FLORES,                                     Case No. 2:16-CV-1543 JCM (CWH)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     TARGET CORPORATION, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Flores v. Target Corporation, case no. 2:16-cv-
               14     01543-JCM-CWH.
               15            No action has been taken in this matter since February 13, 2019. See (ECF No. 36). As
               16     all dispositive motions have been denied, the parties are hereby ordered to file, within twenty-one
               17     (21) days from the date of this order, a joint proposed pretrial order (“JPPTO”). See (ECF No.
               18     32). Failure to file a JPPTO may result in dismissal of this action for want of prosecution.
               19            Accordingly,
               20            IT IS SO ORDERED.
               21            DATED August 5, 2019.
               22
                                                                    __________________________________________
               23                                                   UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
